DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/21 and 3/1/22(x2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 34-35, 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 32, “the housing” lacks antecedent basis. It appears the claim may be intended to depend from claim 31 rather than claim 25.
Regarding claim 34, “the screen” lacks antecedent basis. It appears the claim may be intended to depend from claim 33 rather than claim 25.
Regarding claim 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 41, the phrases “e.g.” and “such as” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 28-29, 36 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al, US 2015/0284955.

Adams discloses a Split Tube Extendable Member (STEM) system comprising: 
at least one coilable STEM (105) that has a central axis and that is capable of being extended along an axis by uncoiling the STEM and of being retracted back along the same axis by coiling the STEM, wherein the STEM has an end that forms the leading end of the STEM when it is uncoiled (refer to Fig. 3A), and wherein the STEM, when extended/uncoiled, has a concave side and a convex side; and
a handle (115) that is attached to the convex side of the leading end of the at least one STEM by one or more connections, whereby the coiling action of the leading end of the STEM when retracted biases the handle towards the rest of the coiled STEM (the handle is directly attached to the STEM, such that it is biased toward the coiled portion when the leading end of the STEM is retracted).

    PNG
    media_image1.png
    503
    744
    media_image1.png
    Greyscale


Adams discloses wherein connection attached the handle to the convex side of the leading end of the at least one STEM lie adjacent to the central axis of the STEM.
Regarding claim 29:
Adams discloses wherein the leading end of the STEM is clamped flat against the handle.
Regarding claim 36:
Adams discloses wherein the at least one STEM is mounted on a spool (115).
Regarding claim 38:
Adams discloses wherein the leading end of the STEM is attached directly to the handle at a single point by mechanical fixing.
Regarding claim 39:
Adams discloses wherein the leading end of the at least one STEM is curved in shape and not orthogonal to the STEM central axis (refer to Fig. 3C).
Regarding claim 40:
Adams discloses a clamp (125) that clamps the at least one STEM part of the way along its length and prevents the STEM from forming the concave and convex sides in the region of the clamp.
Regarding claim 41:
Adams discloses wherein the system is in the form of a support structure to which other materials can be attached (it’s a boom).

Adams discloses wherein the STEM is configured to be uncoiled horizontally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Korn, EP 3,251,562 in view of Adams et al., US 2015/0284955.
Regarding claim 25:
Korn discloses a Split Tube Extendable Member (STEM) system comprising: 
at least one coilable STEM (5) that has a central axis and that is capable of being extended along an axis by uncoiling the STEM and of being retracted back along the same axis by coiling the STEM, wherein the STEM has an end that forms the leading end of the STEM when it is uncoiled (refer to Figs. 13-17), and wherein the STEM, when extended/uncoiled, has a concave side and a convex side (refer to Fig. 1); and
a handle (40) that is attached to the convex side of the leading end of the at least one STEM.

Adams discloses a STEM having a handle (115) that is attached to the convex side of the leading end of the at least one STEM by one or more connections (110/210), whereby the coiling action of the leading end of the STEM when retracted biases the handle towards the rest of the coiled STEM (the handle is directly attached to the STEM, such that it is biased toward the coiled portion when the leading end of the STEM is retracted).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the handle attachment as suggested by Adams with the handle of Korn in order to provide a means for securing and rolling and unrolling the STEM (Summary of Adams).
Regarding claims 26-27:
Korn discloses wherein the handle engages the ground (refer to Figs. 3 and 10) with a castor when the at least one STEM has been extended and thereby supports the leading end of the STEM.
Regarding claims 28-29:
Adams discloses wherein connections attaching the handle to convex side of the leading end of the STEM lie adjacent to the central axis fo the STEM and wherein the leading end of the coilable STEM is clamped flat against the handle.
Regarding claim 30:
Korn discloses wherein the STEM has an extended width of 55mm (BACKGROUND) and subtends an arc of 100 to 180 degrees.

Korn discloses a housing (41) for holding the coiled portion of the at least one coilable STEM, wherein the housing engages the ground with castors.
Regarding claim 33:
Korn discloses a screen (38) attached to the STEM by an attachment (10) that allows the STEM and screen to be coiled and uncoiled together.
Regarding claims 34 and 35:
Korn discloses a support configured to support the structures in its unrolled configuration and comprises two STEMS (refer to Fig. 10) spaced apart and extendible along parallel axes and wherein the screen is supported therebetween, wherein the handle (40), the two STEMS (5) and the housing (41) form a rectangular frame supporting the screen.
Regarding claim 36:
Korn discloses wherein the STEM is mounted on a spool (41).
Regarding claims 38-40:
Adams discloses the details of the STEM connection as set forth above.
Regarding claim 41:
Korn discloses wherein the system is a screen.
Regarding claim 42:
Korn discloses wherein the STEM is configured to be uncoiled horizontally.


37 is rejected under 35 U.S.C. 103 as being unpatentable over Korn, EP 3,251,562 in view of Adams et al., US 2015/0284955 further in view of Lang, US 6,463,983.
Regarding claim 37:
Korn does not expressly disclose wherein the spool has a spring bias.
Lang discloses a framed screen wherein the screen panel is spring biased with a helically coiled spring.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide spring biased spool system as suggested by Lang in the spool of Korn in order to provide automatic recoiling when the screen is not in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633